1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   TATYANA HARGROVE,                                     Case No.: 1:17-cv-01743- JLT
12                  Plaintiff,                             ORDER AFTER IN CAMERA REVIEW OF
                                                           RECORDS OF THE KERN HIGH SCHOOL
13          v.                                             DISTRICT/VISTA WEST HIGH SCHOOL
14   CITY OF BAKERSFIELD, et al.,
15                  Defendants.
16
17          At the informal conference re: discovery dispute (Doc. 23), the parties agreed the Court would

18   conduct an in camera review of educational and employment records of the plaintiff. The Court has

19   received and reviewed the records from the Kern High School District, which included records from

20   Stockdale High School, Vista West High School and Tevis Junior High School. Of these records, the

21   Court finds very few are discoverable because they contain no information which may bear on the

22   issues in this case or because discovery of these records is not proportional to the needs of the case

23   (Fed.R.Civ.P. 26(b)(1). As to the records to be disclosed, the Court makes no comment as to their

24   admissibility. Thus, the Court ORDERS:

25          1.      A portion of the document entitled “Vista West High School Student Discipline Profile”

26   SHALL be disclosed. This document is numbered “1 of 13” through “13 of 13.” Of these, only pages

27   “1 of 13” through “9 of 13” SHALL be disclosed to the defendants;

28          2.      The document entitled “Stockdale High School Refrain From Verbal Contact . . .” dated

                                                       1
1    “2/21/13” related to “Incident # 36501” SHALL be disclosed to the defendants;

2           3.     The eight documents entitled “Tevis Junior High School Disciplinary Action Form”

3    with incident dates listed as “09/22/2011,” “11/16/2011,” “02/08/2012,” “09/12/2011,” “06/02/2011,”

4    “05/12/2011,” “03/29/2011,” and “01/18/2011” SHALL be disclosed to the defendants;

5           4.     These documents SHALL be disclosed to the defendants within five court days and

6    SHALL include a declaration from the custodian of records.

7
8    IT IS SO ORDERED.

9       Dated:    October 30, 2018                          /s/ Jennifer L. Thurston
10                                                   UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
